Citation Nr: 1825174	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1971 to May 1972.  

His awards and decorations include the Vietnam Service Medal, Vietnam Campaign Medal, and the National Defense Service Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2010, the Veteran submitted a claim for TDIU.  On VA Form 21-8940, he stated that all of his service-connected disabilities prevented him from securing or following any substantially gainful occupation.  The Veteran's TDIU claim was denied in a July 2011 rating decision.  While the Veteran's combined disability rating was 80 percent and he met the schedular requirements for consideration of TDIU at the time, TDIU was nevertheless denied because the evidence showed that the Veteran was able to secure or follow substantially gainful work.  On VA examination in May 2011, the examiner found that the Veteran's ability to perform physical and sedentary activities was not limited due to his service-connected disabilities.  Since the July 2011 denial of TDIU, the RO granted service connection for diabetes and bilateral peripheral neuropathy of the upper and lower extremities, and increased the disability rating for posttraumatic stress disorder (PTSD).  The Veteran has not received a VA examination to determine the functional impact that these additional service-connected disabilities have on his employment.

In a February 2010 rating decision, the RO granted service connection for erectile dysfunction with a noncompensable disability rating and special monthly compensation (SMC) based on loss of use of a creative organ from July 8, 2009.  In a March 2011 rating decision, the Veteran's initial 100 percent disability rating for prostate cancer was reduced to 60 percent, effective June 1, 2011.  Prior to certification of this appeal to the Board, the Veteran's disability rating for service-connected residuals of prostate cancer was increased to 100 percent and he was granted SMC based on housebound criteria, each effective July 13, 2015.  The Veteran's combined disability rating is 100 percent from October 30, 2008; 80 percent from June 1, 2011; 90 percent from September 8, 2011; and 100 percent from July 13, 2015.

The record demonstrates that the Veteran is currently unemployed.  As the Veteran has been service-connected for additional disabilities during the pendency of this appeal, the Board finds that the appellant should be afforded an appropriate VA examination.

Although the Veteran is now in receipt of a 100 percent schedular rating based on his prostate cancer residuals, this rating is effective July 13, 2015, and it is unclear whether he may otherwise be entitled to a TDIU.  Bradley v. Peake, 22 Vet. App. 380 (2008). 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 280.  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and (as in this case) an award of SMC under 38 U.S.C. § 1114 (s) if VA finds a separate disability supports a TDIU independent of the other 100 percent disability rating. See Bradley, 22 Vet. App. at 294.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA records pertaining to treatment for the Veteran's service-connected disabilities and associate such with the claims file.  Any negative reply must also be included in the claims folder. 

2.  Following completion of the above, the AOJ should provide the claims file to an appropriate medical professional to determine the functional impact that his service-connected disabilities have on his employment. The examiner should review the claims file and discuss the functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected prostate cancer residuals, erectile dysfunction, PTSD, mood disorder, diabetes, bilateral peripheral neuropathy of the upper and lower extremities, tinnitus, and left ear hearing loss.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  If applicable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background. The examination report must include a complete rationale for all opinions and conclusions expressed. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




